           Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 1 of 40




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LONNIE LOVE,                                 )
                                             )
                    Plaintiff,               )
      v.                                     )     CIVIL ACTION FILE
                                             )     NO. 1:21-cv-00786-ELR
STATE FARM FLORIDA                           )
INSURANCE COMPANY,                           )
                                             )
                    Defendant.               )
                                             )

   DEFENDANT STATE FARM FLORIDA INSURANCE COMPANY’S
                  INITIAL DISCLOSURES

      COMES NOW Defendant State Farm Florida Insurance Company

(“State Farm”) and submits its Initial Disclosures as required by FED. R. CIV. P. 26

and LR 26.1, stating as follows:

      (1) If the defendant is improperly identified, state defendant’s correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in this
disclosure response.

      State Farm is properly identified.

      (2) Provide the names of any parties whom defendant contends are
necessary parties to this action, but who have not been named by plaintiff. If
defendant contends that there is a question of misjoinder of parties, provide
the reasons for defendant’s contention.

      None.
        Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 2 of 40




      (3) Provide a detailed factual basis for the defense or defenses and
any counterclaims or crossclaims asserted by defendant in the responsive
pleading.

      State Farm has not raised any counterclaims or crossclaims in its Answer

and Affirmative Defenses.

      State Farm’s affirmative defenses are largely based on the following facts:

Plaintiff Lonnie Love (“Plaintiff”) made a claim for insurance benefits related to

the reported theft of jewelry insured by State Farm personal articles policy number

59-CK-S034-0 (“Policy”).        State Farm issued the Policy to Plaintiff on

June 15, 2020, which provided coverage to certain scheduled jewelry items, a

watch and diamond ring, subject to the Policy’s terms and conditions and

applicable law. On August 10, 2020, the Policy was amended to add a diamond

band, bringing the total value of the scheduled jewelry to $137,200.00. The policy

period for the amended Policy is August 10, 2020 to June 15, 2021.

      On September 18, 2020, Plaintiff reported that his vehicle was stolen with

the insured jewelry in it while Plaintiff was retrieving his vehicle from the valet at

The Cheetah nightclub (“The Cheetah”), located at 887 Spring Street, Atlanta,

Georgia, on September 6, 2020. Plaintiff reported that when he exited the vehicle

to avoid a shooting, an individual jumped into his car and drove away. All three




                                    Page 2 of 24
         Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 3 of 40




scheduled jewelry items were inside a Louis Vuitton “pouch” bag inside the

vehicle when it was stolen. The Loss was assigned 59-11P3-20M (“Claim”).

      On September 21, 2020, State Farm received a letter of representation from

Plaintiff’s attorney.

      On September 24, 2020, State Farm requested from Plaintiff the police

report for the incident, the names of witnesses to the incident, and Plaintiff’s

signed, sworn proof of loss. On the proof of loss, Plaintiff claimed all three

scheduled jewelry items for $137,200.00.

      On September 29, 2020, Plaintiff’s counsel offered to send photos of

Plaintiff wearing the jewelry but never did.

      The initial police report did not include theft of the scheduled items. On

October 5, 2020, Plaintiff’s counsel supplemented the police report to report the

theft of the scheduled jewelry and the pouch.

      During State Farm’s investigation, questions arose regarding the appraisals

that Plaintiff submitted to State Farm to substantiate the value of the scheduled

items. Specifically, State Farm questioned whether Plaintiff violated the Policy’s

Concealment or Fraud provision; whether the Loss was accidental in nature; and

whether Plaintiff cooperated with the Policy’s Duties After Loss provision.




                                    Page 3 of 24
          Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 4 of 40




      Pursuant to the terms and conditions of the Policy, State Farm required

Plaintiff to submit to an examination under oath (“EUO”). On November 2, 2020,

State Farm’s counsel wrote to Plaintiff’s counsel and scheduled Plaintiff’s EUO for

10:00 a.m. on November 5, 2020, in order to accommodate Plaintiff’s desire to

conduct the EUO promptly.         State Farm also required that Plaintiff provide

documents and information material to State Farm’s investigation of the Claim,

including:

      •       Originals of all photographs of property, point of sale receipts,

              invoices, purchase orders, bills of sale, cancelled checks and bank

              statements, charge account and merchant records which reflect the

              date of purchase, purchase price, place of purchase, and description

              of any and all property Plaintiff claimed was the subject of this Loss.

      •       All appraisals, estimates, or valuations of any property which is the

              subject of this Claim dated within 12 months of the Loss.

      •       All bank statements, cancelled checks, charge account receipts,

              charge account statements, or other such documents which refer or

              relate to any item which is the subject of this Claim.

      •       Personal income tax returns filed with any state or federal

              government for the years 2018 and 2019.

                                    Page 4 of 24
          Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 5 of 40




      •       All bank statements related to any deposit account held in Plaintiff’s

              name or jointly with another and which reflect all transaction detail

              for the period of two months before the purchase of any and all

              property claimed in the Loss.

      •       All statements for each credit card held in Plaintiff’s name or jointly

              with another and reflecting all transaction detail for all property

              claimed in the Loss, if any.

      •       All personal cell phone service statements for the period

              September 6, 2020 to September 7, 2020, reflecting all call details

              and transactions.

      •       Documents supporting Plaintiff’s current residence, including but not

              limited to utility bills, a mortgage statement, and/or a lease

              agreement.

      •       A copy of the receipt for the Louis Vuitton bag that contained

              Plaintiff’s jewelry on September 6, 2020.

      Plaintiff’s EUO convened on November 5, 2020. Plaintiff reported that he

flew to Atlanta, Georgia from Los Angeles, California a few days before the Loss.

The day of the Loss, before the alleged theft occurred, Plaintiff spent the day with

an Atlanta radio DJ named Stu. Plaintiff and Stu met friends at The Cheetah, a

                                    Page 5 of 24
         Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 6 of 40




well-known Atlanta nightclub, around 9:00 p.m. and left The Cheetah when it

closed. According to Plaintiff, vehicles in the parking lot were unable to leave

because they were “blocked in” by two other cars. Plaintiff testified that when he

returned to his car, two men and a woman exited an SUV that was blocking the

exit holding guns. Plaintiff and Stu exited Plaintiff’s vehicle to “take cover” from

the gun shots. At that point, one of the men from the SUV stole Plaintiff’s vehicle.

Plaintiff was subsequently arrested and charged with possession of firearms by a

convicted felon. At his EUO, Plaintiff testified that he was unsure why he was

arrested, and he denied having a gun, shooting a gun, or being arrested for having a

gun.

       Plaintiff reported that he had two Louis Vuitton bags in his car at the time it

was stolen. One was a duffel bag with personal items for spending the night at the

St. Regis hotel in Atlanta, where he asserted that he had a reservation. The other

was the “pouch” bag which contained the three scheduled jewelry items. Plaintiff

testified that when he exited his car to “take cover,” he did not take the bag with

him, so it was in the car when it was stolen. Upon learning that his car had been

recovered, Plaintiff went to the tow yard and discovered that his “pouch” bag was

stolen, as well as some other personal items from the Louis Vuitton duffel bag

from his trunk. The Louis Vuitton bag itself was not stolen.

                                    Page 6 of 24
        Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 7 of 40




      Plaintiff reported that he purchased the scheduled Rolex watch from Alex

the Jeweler, Inc. in Roswell, Georgia. Plaintiff then took the watch to Johnny

Dang & Co. in Houston, Texas, to have a casing and diamond band prepared for

the watch. Plaintiff also reported that he purchased the scheduled diamond ring

from Aydin Jewelers, LLC in Atlanta, Georgia. Plaintiff said he purchased the

scheduled diamond band from a jeweler named Tony. Plaintiff did not know

Tony’s full name or phone number, but Plaintiff’s unnamed friend has Tony’s

contact information.

      Plaintiff’s EUO was suspended pending Plaintiff’s submission of the

requested documents and information.

      On November 19, 2020, the EUO transcript was mailed to Plaintiff’s

attorney by certified mail.

      On November 24, 2020, Plaintiff’s counsel called State Farm’s counsel and

repeatedly asked why the requested documents were necessary and whether

State Farm believed Plaintiff was defrauding the company. State Farm’s counsel

explained that State Farm had not made a decision on the Claim.      Plaintiff’s

attorney asked if State Farm would bifurcate the Claim and pay for the other

jewelry minus the diamond band, which State Farm declined.




                                 Page 7 of 24
          Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 8 of 40




      On December 1, 2020, State Farm’s counsel wrote to Plaintiff’s counsel and

reiterated State Farm’s request for the documents identified in State Farm’s letter

dated November 2, 2020. State Farm also requested new, specific documents

related to information learned during Plaintiff’s EUO, including:

      •       Tony’s full name and contact information and the name and contact

              information for Plaintiff’s friend who introduced Plaintiff to Tony.

      •       A copy of the police inventory for the release of Plaintiff’s vehicle.

      •       Flight information related to checking Plaintiff’s luggage or carrying

              on luggage for Plaintiff’s flight to Georgia prior to the Loss.

      On December 2, 2020, Plaintiff’s counsel wrote to State Farm’s counsel and

objected to State Farm’s request to provide purchase receipts, cancelled checks,

wire documentation, or any other documentation meant to establish the purchase

price of the jewelry. In his letter, Plaintiff’s counsel also acknowledged that

State Farm should not pay for the “enhanced value” of the scheduled watch

because Plaintiff obtained the Policy before additional work was performed.

      On December 16, 2020, Plaintiff’s counsel emailed State Farm’s counsel

and confirmed that he received the EUO transcript. However, Plaintiff did not

execute the errata sheet as required by the Policy prior to filing suit against



                                     Page 8 of 24
        Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 9 of 40




State Farm. He also requested a copy of Plaintiff’s Policy, which State Farm

subsequently provided.

      On December 18, 2020, State Farm’s counsel wrote to Plaintiff’s counsel

and reiterated State Farm’s demand for the requested documents.           The letter

enclosed another copy of State Farm’s letter dated December 1, 2020, which fully

set forth the document requests. The letter also reminded Plaintiff’s counsel of the

Policy’s Suit Against Us provision. In response, Plaintiff’s counsel threatened suit.

      On December 23, 2020, Plaintiff filed his Complaint against State Farm

Florida Insurance Company. As of that date, Plaintiff had not complied with the

examination under oath provisions of the Policy and had not submitted

documentation that was material and necessary for State Farm to complete its

investigation of the claim. In addition, the above-referenced coverage questions

remained unresolved.

      Even if there was coverage for the Loss, the Claim was not yet payable when

Love filed suit. The suit was premature in breach of the Policy.

      (4) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative the case law which Defendant
contends are applicable to this action.

      State Farm personal articles policy number 59-CK-S034-0 is applicable to

this action, along with case law applicable to insurance policy interpretation and

                                    Page 9 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 10 of 40




breach of contract principles, including but not limited to Marchman v. Grange

Mut. Ins. Co., 232 Ga. App. 481, 500 S.E.2d 659 (1998) and Res. Life Ins. Co. v.

Davis, 224 Ga. 665, 164 S.E.2d 132 (1968).

      Basic breach of contract principles are applicable to this action.        For

instance, in order to establish a breach of contract, Plaintiff must show that State

Farm breached a duty owed under the contract. Liberty v. Storage Trust Props.,

L.P., 267 Ga. App. 905 (2004).

      Law regarding insurance contract interpretation is applicable ot this action.

Horace Mann Insurance Co. v. Drury, 213 Ga. App. 321, 445 S.E.2d 272 (1994);

State Farm Fire & Cas. Co. v. Moss, 212 Ga. App. 326, 441 S.E.2d 809 (1994);

Merritt v. State Farm Fire & Cas. Co., 218 Ga. App. 652, 463 S.E.2d 42 (1995);

Continental Cas. Co. v. H.S.I. Financial Services, 266 Ga. 260, 466 S.E.2d 4

(1996); Stinson v. Allstate Ins. Co., 212 Ga. App. 179, 441 S.E.2d 453 (1994);

O.C.G.A. § 16-5-60; O.C.G.A. § 16-5-3); American Family Mut. Ins. Co. v.

Hadley, 648 N.W.2d 769 (Neb. 2002).

      Additionally, case law regarding an insured’s obligation to comply with their

duties under the Policy is applicable here, including Halcome v. Cincinnati Ins.

Co., 254 Ga. 742 (1985); Allstate Ins. Co. v. Hamler, 247 Ga. 574 (2001); and their

progeny.

                                   Page 10 of 24
          Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 11 of 40




      Further, case law regarding burden of proof in an insurance coverage dispute

is applicable to this action, including but not limited to Chix v. Georgia Farm

Bureau Ins. Co., 150 Ga. App. 453, 258 S.E.2d 208 (1979); State Auto Prop. &

Cas. Co. v. Matty, No. 4:08-CV-98-CDL, 2010 U.S. Dist. LEXIS 100125 (M.D.

Ga. Sep. 23, 2010); and Res. Life Ins. Co. v. Davis, 224 Ga. 665, 164 S.E.2d 132

(1968).

      The law governing bad faith, O.C.G.A. § 33-4-6, and interpretive case law is

applicable here.

      State Farm reserves the right to rely on additional case law and statutes not

cited above.

      (5) Provide the name and, if known, the address and telephone
number of each individual likely to have discoverable information that you
may use to support your claims or defenses, unless solely for impeachment,
identifying the subjects of the information. (Attach witness list to Initial
Disclosures as Attachment A.)

      See Attachment A. State Farm reserves the right to supplement its initial

disclosure.




                                   Page 11 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 12 of 40




      (6) Provide the name of any person who may be used at trial to
present evidence under Rules 702, 703, or 705 of the Federal Rules of
Evidence. For all experts described in FED. R. CIV. P. 26(a)(2)(B), provide a
separate written report satisfying the provisions of that rule. (Attach expert
witness list and written reports to Initial Disclosures as Attachment B.)

      See Attachment B. State Farm has not identified a testifying expert at this

time. State Farm reserve the right to supplement and amend this response as the

case progresses.

      (7) Provide a copy of, or description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attach document list and descriptions to Initial
Disclosures as Attachment C.)

      See Attachment C. State Farm reserve the right to supplement its response

to this initial disclosure. Further, although State Farm has provided a list of

documents, State Farm reserves the right to object to the production of certain

documents based on privilege and other grounds.




                                 Page 12 of 24
        Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 13 of 40




      (8) In the space provided below, provide a computation of any
category of damages claimed by you. In addition, include a copy of, or
describe by category and location of, the documents or other evidentiary
material, not privileged or protected from disclosure on which such
computation is based, including materials bearing on the nature and extent of
injuries suffered, making such documents or evidentiary material available
for inspection and copying under FED. R. CIV. P. 34. (Attach any copies and
descriptions to Initial Disclosures as Attachment D.)

       State Farm is not claiming any damages at this time but will supplement this

response if necessary as discovery continues.

      (9) If defendant contends that some other person or legal entity is, in
whole or in part, liable to the plaintiff or defendant in this matter, state the
full name, address, and telephone number of such person or entity and
describe in detail the basis of such liability.

       State Farm does not contend at this time that another person or legal entity is

liable, in whole or in part, to Plaintiff.

      (10) Attach for inspection and copying as under FED. R. CIV. P. 34 any
insurance agreement under which any person carrying on an insurance
business may be liable to satisfy part or all of a judgment which may be
entered in this action or to indemnify or reimburse for payments to satisfy the
judgment. (Attach copy of insurance agreement to Initial Disclosures as
Attachment E.)

       See Attachment E.




                                      Page 13 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 14 of 40




      This   26th day of March, 2021.

                                     Respectfully submitted,

                                     SWIFT, CURRIE, McGHEE & HIERS

                                     /s/ Kristen M. Vigilant
                                     Rebecca E. Strickland
                                     Georgia Bar No. 358183
                                     Kristen M. Vigilant
                                     Georgia Bar No. 191460
                                     Attorneys for State Farm Florida
                                     Insurance Company

The Peachtree – Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                Page 14 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 15 of 40




                               ATTACHMENT A

      The following individuals/entities are likely to have discoverable

information that State Farm may use to support its defenses:

1.    Plaintiff Lonnie Love
      10450 Belladrum
      Alpharetta, Georgia 30022
      Contact through Plaintiff’s counsel.

2.    Shawn Hogge
      Fred Daniels
      State Farm Florida Insurance Company
      Contact through counsel for State Farm.

      These individuals have information regarding State Farm’s investigation of
      the Claim from the date the Loss occurred through the date the Complaint
      was filed.

3.    Alex the Jeweler, Inc.
      6631 Roswell Road, Suite E
      Sandy Springs, Georgia 30328
      Tel: (404) 256-0675

      Plaintiff reported that he purchased the scheduled watch from Alex the
      Jeweler, Inc. Plaintiff submitted an appraisal reportedly prepared by Alex
      the Jeweler, Inc. to his insurance agent.

4.    Aydin Jewelers, LLC
      2955 Peachtree Rd, Suite C
      Atlanta, Georgia 30305
      Tel: (404) 256-0675

      Plaintiff reported that he purchased a scheduled diamond ring from Aydin
      Jewelers, LLC. Plaintiff submitted an appraisal reportedly prepared by
      Aydin Jewelers, LLC to his insurance agent.

                                   Page 15 of 24
      Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 16 of 40




5.   Universal Gemological Laboratory, Inc.
     654 N Wellwood Ave, Ste 313
     Lindenhurst, New York 11757

     Plaintiff reported that Universal Gemological Laboratory, Inc. prepared an
     appraisal for a scheduled jewelry item.

6.   Gemological Institute of America, Inc.
     5345 Armada Drive
     Carlsbad, California 92008

     The appraisal by Aydin Jewelers, LLC included a report prepared by
     Gemological Institute of America, Inc.

7.   Johnny Dang & Co.
     6224 Richmond Ave
     Houston, Texas 77057-6212
     Tel: (713) 777-2026

     Plaintiff reported to State Farm that Johnny Dang & Co. prepared a diamond
     casing and band for a scheduled watch after the appraisal of the watch was
     completed.

8.   Tony

     Plaintiff reported that he purchased the scheduled diamond band from an
     jeweler named Tony.

9.   Brenda S. Henriquez
     Henriquez Ins. and Fin Svcs., Inc.
     18401 Miramar Parkway
     Miramar, Florida 33029-5802
     Tel: (954) 613-1010

     Ms. Henriquez is Plaintiff’s insurance agent for personal articles policy
     number policy number 59-CK-S034-0.


                                 Page 16 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 17 of 40




10.   Antoine Schand (“Stu”)

      Plaintiff reported that he was with Mr. Schand during the day preceding the
      Loss and at the time of the Loss.

11.   International Follies, Inc. d/b/a The Cheetah
      887 Spring St NW
      Atlanta, Georgia 30308-1006
      Tel: (404) 724-2330

      Plaintiff reported that the scheduled jewelry items were stolen while he was
      retrieving his vehicle from the valet at The Cheetah.

12.   Officer J. Mach
      Crime Scene Technician Benson
      Investigator Barber
      Sgt. Matthew
      Lt. Collins
      Officer White
      Officer S. Tran
      Atlanta Police Department
      226 Peachtree St SW
      Atlanta, Georgia 30303
      Tel: (404) 614-6544

      Upon information and belief, Officer J. Mach arrested Plaintiff on the night
      of the Loss, and Officer White later transported Plaintiff from Grady
      Hospital to Fulton County Jail. The remaining individuals identified either
      assisted in preparing related police reports or were identified in police
      reports. The Atlanta Police Department recovered Plaintiff’s vehicle after
      the Loss.

13.   Jeff Glover
      Tel: (678) 523-4321

      Upon information and belief, Mr. Glover videotaped the incident at The
      Cheetah on his cell phone.

                                  Page 17 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 18 of 40




14.   Michael Leslie

      Upon information and belief, the Atlanta Police Department arrested
      Mr. Leslie in connection with a shooting at The Cheetah on the night of the
      Loss.

15.   St. Regis Atlanta
      88 West Paces Ferry Road
      Atlanta, Georgia 30305
      Tel: (404) 563-7900

      Plaintiff reported that he had a reservation at the St. Regis Atlanta the night
      of the Loss.

16.   Teronda

      Plaintiff’s girlfriend, Teronda, may have information about the Loss and/or
      Claim.




                                   Page 18 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 19 of 40




                               ATTACHMENT B

      State Farm has not identified a testifying expert at this time. State Farm

reserves the right to supplement and amend this response as the case progresses.




                                  Page 19 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 20 of 40




                               ATTACHMENT C

      The following documents, data compilations, electronically stored

information, and/or tangible things in Defendants possession, custody, or control

may be used to support their defenses. Any privileged or otherwise protected

portions of these documents will be withheld from production or redacted

accordingly.

1.    A certified copy of State Farm personal articles policy number
      59-CK-S034-0;
2.    Reservation of rights letter from State Farm to Plaintiff dated
      October 9, 2020;
3.    Correspondence from Plaintiff’s counsel to State Farm and/or its counsel
      dated September 21, 2020; September 24, 2020; September 29, 2020;
      October 12, 2020; November 10, 2020; November 24, 2020; December 16,
      2020; December 2, 2020; December 18, 2020;
4.    Correspondence from State Farm and/or its counsel to Plaintiff’s counsel
      dated September 22, 2020; September 23, 2020; September 24, 2020;
      November 2, 2020; November 24, 2020; December 1, 2020;
      December 18, 2020;
5.    Plaintiff’s purported proof of loss dated September 24, 2020;

6.    Appraisals submitted by Plaintiff, which were reportedly prepared by Alex
      the Jeweler, Inc.; Aydin Jewelers, LLC; Universal Gemological Laboratory,
      Inc.; and Gemological Institute of America, Inc.; and

7.    The police report and supplemental reports related to incident.

      State Farm reserves the right to supplement and amend this response as the

case progresses.

                                  Page 20 of 24
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 21 of 40




                               ATTACHMENT D

      State Farm is not claiming any damages at this time but will supplement this

response if necessary as discovery continues.




                                  Page 21 of 24
      Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 22 of 40




                              ATTACHMENT E

     Please see the attached certified copy of State Farm personal articles policy

number 59-CK-S034-0.




                                 Page 22 of 24
               Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 23 of 40




                                    Certified Policy Record
I, the undersigned, do hereby confirm that I am custodian of the records pertaining to the issuance of
policies by State Farm Florida Insurance Company.

I certify that the attached documents represent a true and accurate record of the terms and conditions
of Policy Number 59-CK-S034-0 including any endorsements, if applicable, for the policy term(s)
06/15/2020 to 06/15/2021 and insuring LOVE, LONNIE based on available records.

The policy was in effect on the loss date of 09/06/2020.




                                                      _________________________________
                                                      Lidia Diaz
                                                      Underwriter
                                                            02/02/2021
                                                      Date:___________________




1004516                                                                          2000 143551 200 03-21-2012
                                        State Farm Florida Insurance Company
                                 A Stock Company Case  1:21-cv-00786-ELR
                                                  With Home                      Document
                                                             Offices in Winter Haven, Florida             7 Filed 03/26/21 Page 24 of AMENDED
                                                                                                                                      40      AUG 10 2020
                                                                                                           DECLARATIONS PAGE
                                 Po Box 88049                                                                Policy Number      59-CK-S034-0
                                 Atlanta GA 30356-9901
                               Named Insured
                                                                                                             Policy Period      Effective Date   Expiration Date
                               AT1                                    H-19-7451-FA6F         P   F           12 Months          JUN 15 2020       JUN 15 2021
                                                 000079     0046
                                                     000079 0046                                             The policy period begins and ends at 12:01 am
                               LOVE, LONNIE                                                                  standard time at the named insured's address.
                               ATLANTA GA
____
____                                                                                                                                                               ____
____                                                                                                                                                               ____
____                                                                                                                                                               ____
        0102-0005
        ST-




                PERSONAL ARTICLES POLICY
              AUTOMATIC RENEWAL    - If the POLICY PERIOD is shownas 12 MONTHS, this policy will be renewed automatically subject to
              the premiums, rules and forms in effect for each succeeding policy period. If this policy is terminated we will give you
              and the Mortgagee/Lienholderwritten notice in compliance with the policy provisions or as required by law.
                                                                  For questions, problems, or to obtain information about coverage call:     954-613-1010




                                                                                                                                                                    IPPD
                                                                                 Amount of           Your policy is amended AUG 10 2020
            Class of Property                                                    Insurance            JEWELRY COVERAGE CHANGED




                                                                                                                                                                    0046 19
              Jewelry as scheduled                                           $       137,200




                                                                                                                                                                    000079 P SEP 15 2020
                                                                                                                                                                    51
                                                                                                                                                                    59-CK-S034-0
                                       (SCHEDULE ATTACHED)
                              Forms, Options, and Endorsements                                       ENDORSEMENT PREMIUM
                PERSONAL ARTICLES POLICY                                         FP-7942             INCREASE                                $
                AMENDATORY ENDORSEMENT                                           FE-7749
                LOSS SETTLEMENT ENDORSEMENT                                      FE-3357




              NOTICE: We have the option of repairing or
              replacing the lost or damaged property at our                                      We will provide the insurance described in this policy in
              cost. If we agree to a cash settlement, we will                                    return for the premium and compliance with all applicable
              pay you no more than our cost to replace the item.                                 provisions of this policy.

                Your policy consists of this page, any endorsements
                and the policy form. PLEASE KEEP THESE TOGETHER.

             FP-7070.3C
                0202           1 51 I
               N                                    Prepared   SEP 15 2020                 HENRIQUEZ INS AND FIN SVCS INC
                                                                                           954-613-1010
                    555-7020 c.1 (o1f0391c) Rev. 03-2002
       39
                          Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 25 of 40
                                        CONTINUED FROM FRONT SIDE




     PERSONAL ARTICLES POLICY
                                               Amount of
     Class of Property                         Insurance




            Forms, Options, and Endorsements




                                                                                           o1f0392d
BK                                                                                         Rev. 07-2002
                                               Case 1:21-cv-00786-ELR  Document
                                                                 PERSONAL       7 Filed 03/26/21 Page 26 of 40
                                                                           ARTICLES
                                   Policy Number                                                  AUG 10 2020
                                    59-CK-S034-0                      SCHEDULE


                                                                H- 7451-FA6F           P     F
                                                000079   0046
                               LOVE, LONNIE
                               Named Insured

____                                                                                                                 ____
____
____                                                                                                                 ____
        0202-0005




                     Property Covered:           Jewelry
        ST-




                      Item                                                                                Coverage
                     Number                                                    Description                 Amount
                     ______                                                    ___________                ________

                             3 added        GENTS RND BRILL CUT DIA PAVE SET BAND RING, MOUNTING
                                            IS CUTSTOM MADE OF 14K WG, APPROX 4.50 CTW, CLARITY
                                            VS2-SI2, COLOR G                                          $      9,500




                                                                                                                      IPPD
                                                                                                                      0046 19
                                                                                                                      000079 P SEP 15 2020
                                                                                                                      51
                                                                                                                      59-CK-S034-0


                                       (This Schedule page reflects only the items that were added,
                                        deleted or changed on the date indicated above. The total
                                        coverage amount is indicated on the amended dec page.)

                     0203

       42           o1f0393c Rev. 03-2002
     Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 27 of 40




BK
Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 28 of 40




                                    State Farm®
                                    Personal Articles
                                    Policy




                                     FP-7942
              Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 29 of 40




                                                         TABLE OF CONTENTS


                                                              DECLARATIONS
                                                                     Your Name
                                                                     Policy Period
                                                                     Classes of Property
                                                                     Amounts of Insurance
                                                                     Deductibles
                                                                                                                      Beginning on Page
TABLE OF CONTENTS ............................................................................................................1

PROPERTY COVERED.............................................................................................................2

TERRITORIAL LIMITS ..............................................................................................................2

LOSSES INSURED AND LOSSES NOT INSURED .................................................................2

CONDITIONS .............................................................................................................................3

SPECIAL CONDITIONS ............................................................................................................5

OPTIONAL POLICY PROVISIONS ...........................................................................................6




FP-7942                                                                   1                                                                 Printed in U.S.A.
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 30 of 40




                                            PERSONAL ARTICLES POLICY
In this policy, "you" and "your" refer to the "named insured"          same household. "We", "us" and "our" refer to the Company
shown in the Declarations and the spouse if a resident in the          shown in the Declarations.


                                                  PROPERTY COVERED
We cover the Classes of Property shown in the Declarations.

                                                   TERRITORIAL LIMITS

We cover the property described while it is                            covered only while within the United States and
anywhere in the world. However, Fine Arts are                          Canada.

                                 LOSSES INSURED AND LOSSES NOT INSURED

We insure for accidental direct physical loss or damage to             2.   Seizure or destruction under quarantine or customs
the property covered except loss or damage caused directly                  regulations.
or indirectly by any of the following. Such loss or damage is
excluded regardless of any other cause or event which                  3.   Any order or law of a governmental or municipal
contributes concurrently or in any sequence to the loss or                  authority.
damage.
                                                                       4.   Risks of contraband, illegal transportation or trade.
1.   War, including:
                                                                       5.   Nuclear Hazard, meaning:
     a.   undeclared war;
                                                                            a.   any nuclear reaction, radiation or radioactive
     b.   civil war;
                                                                                 contamination, all whether controlled or
     c.   insurrection;                                                          uncontrolled or however caused; and
     d.   rebellion;                                                        b.   any effect of any of these.
     e.   revolution;
                                                                            Loss caused by the nuclear hazard is not considered
     f.   warlike act by a military force or military personnel;            loss caused by fire, explosion or smoke. Direct loss by
     g.   destruction, seizure or use for a military purpose;               fire resulting from the nuclear hazard is covered.
          or                                                           6.   Mechanical breakdown, wear and tear, gradual
     h.   any effect of any of these.                                       deterioration and inherent vice.
     Discharge of a nuclear weapon will be deemed a                    7.   Vermin or insects.
     warlike act even if accidental.
                                                  SPECIAL EXCLUSIONS

This policy does not apply:                                                 b.   to property on exhibition at fairgrounds or on the
                                                                                 premises of national or international expositions,
1.   if Fine Arts are covered:                                                   unless the premises are covered by this policy.
     a.   to damage caused by any repairing, restoration or            2.   if Sports Equipment is covered:
          retouching process;
                                                                            a.   to loss or damage caused by:

                                                                   2
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 31 of 40




          (1) any process of refinishing, renovating or                    a.   to fading, creasing, scratching, tearing, thinning,
              repairing;                                                        transfer of colors, inherent defect, dampness,
          (2) dampness of atmosphere and/or extremes of                         extremes of temperature gradual depreciation, or
              temperature;                                                      damage from handling or being worked upon;

          (3) inherent defect or faulty manufacture;                       b.   to disappearance of individual stamps, coins or
                                                                                other items unless the item is described and
          (4) rust, fouling or explosion of firearms;                           scheduled with a specific amount of insurance, or if
     b.   to breakage, marring, scratching, tearing, or                         the item is mounted in a volume and the page to
          denting unless caused by fire, thieves or accidents                   which it is attached is also lost;
          to conveyances;                                                  c.   to loss of or damage to property which is:
     c. to infidelity of Insured's employees or persons to                      (1) in the custody of transportation companies
        whom the covered property may be entrusted or                               unless such shipments are made by railway
        rented;                                                                     express or armored car. Shipments by mail
     d.   to loss or damage to:                                                     are covered only if made by registered mail or
                                                                                    insured parcel post; or
          (1) outboard motors,         boats    and/or    their
              accessories;                                                      (2) not an actual part of a stamp, money or
                                                                                    numismatic collection.
          (2) bicycles, their equipment or accessories; and
          (3) equipment, clothing or accessories used in                   d.   to theft from any unattended automobile unless in
              connection with the game of golf.                                 the custody of railway express, armored motor car
                                                                                companies, or while being shipped by registered
3.   if Stamp and Coin Collections are covered:                                 mail or insured parcel post.

                                                         CONDITIONS

1.   Conformity to State Law. When a policy provision is                   b. the full amount of our cost to replace the item
     in conflict with the applicable law of the State in which                with one substantially identical to the item lost
     this policy is issued, the law of the State will apply.                  or damaged;
2.   Concealment or Fraud. This entire policy will be void                 c. any special limit of liability described in this
     if, whether before or after a loss, you have intentionally               policy; or
     concealed or misrepresented a material fact or
     circumstance relating to this insurance.                              d. the limit of liability applicable to the property.

3.   Loss Settlement. We have the option of repairing                 4. Loss to a Pair or Set. In case of loss to a pair or
     or replacing the lost or damaged property. Unless                   set we may elect to:
     otherwise stated in this policy, covered property                     a. repair or replace any part to restore the pair or
     values will be determined at the time of loss or                         set to its value before the loss; or
     damage. We will pay the cost of repair or
                                                                           b. pay the difference between actual cash value
     replacement, but not more than the smallest of the                       of the property before and after the loss.
     following amounts:
                                                                      5.   Loss Clause. The amount of insurance under this
     a. the full amount of our cost to repair the                          policy will not be reduced except for a total loss of a
        property to its condition immediately prior to                     scheduled item. We will refund the unearned premium
        the loss or damage;                                                applicable to such item after the loss or you may apply

                                                                  3
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 32 of 40




     it to the premium due for the replacement of the                      d.   to produce such records as we may need to verify
     scheduled item.                                                            the claim and its amount, and to permit copies of
                                                                                such records to be made if needed.
6.   Appraisal. If you and we fail to agree on the amount of
     loss, either one can demand that the amount of the loss          9.   Suit Against Us. No action will be brought unless:
     be set by appraisal. If either makes a written demand                 a.   there has been compliance with the policy
     for appraisal, each will select a competent, independent                   provisions; and
     appraiser and notify the other of the appraiser's identity            b.   the loss has become payable as specified in the
     within 20 days of receipt of the written demand.                           CONDITION entitled "Loss Payment".
     The two appraisers will then select a competent,                      Any action must be started within one year after the
     impartial umpire. If the two appraisers are unable to                 occurrence causing loss or damage.
     agree upon an umpire within 15 days, you or we can
     ask a judge of a court of record in the state of your            10. Loss Payment. We will adjust all losses with you. We
     residence to select an umpire. The appraisers will then              will pay you unless some other person is named in the
     set the amount of the loss. If the appraisers submit a               policy or is legally entitled to receive payment. Loss will
     written report of an agreement to us, the amount agreed              be payable 60 days after we receive your Proof of Loss
     upon will be the amount of the loss.                                 and:
     If the appraisers fail to agree within a reasonable time,             a.   we reach agreement with you;
     they will submit their differences to the umpire. Written
     agreement signed by any two of these three will set the               b.   there is an entry of a final judgment; or
     amount of the loss. Each appraiser will be paid by the                c.   there is a filing of an appraisal award with us.
     party selecting that appraiser. Other expenses of the
                                                                      11. Subrogation. In the event of loss which we believe
     appraisal and the compensation of the umpire will be
     paid equally by you and us.                                          may be collectible from others, we may pay in the form
                                                                          of a loan to be repaid out of any recoveries from others.
7.   Your Duties After Loss.        In case a covered loss                You will cooperate in every way possible to assist in
     occurs, you must:                                                    such recovery from others. We will, at our expense,
     a.   protect the property from further loss and take all             take over your rights against others to the extent of our
          steps possible to minimize the loss. Expenses                   payment.
          incurred will be borne by you and us proportionate          12. No Benefit to Bailee. No person or organization
          to our respective interests;                                    having custody of the property and to be paid for
     b.   report as soon as practicable in writing to us or our           services will benefit from this insurance.
          agent any loss or damage which may become a
          claim under this policy (In case of theft, the police       13. Other Insurance. If at the time of loss or damage there
          are also to be notified); and                                   is other insurance available which would apply to the
                                                                          property in the absence of this policy, the insurance
     c.   file with us or our agent, within 90 days after                 under this policy will apply only as excess insurance
          discovery of the loss, a signed sworn proof of loss.
          This will state the facts and amount of the loss to             over the other insurance.
          the best of your knowledge.                                 14. Cancellation.
8.   Examination Under Oath. You agree:                                    a.   You may cancel this policy at any time by notifying
     a.   to be examined under oath and subscribe to the                        us in writing of the date cancellation is to take
                                                                                effect.
          same as often as we reasonably require;
                                                                           b.   We may cancel this policy only for the reasons
     b.   that employees, members of your household or                          stated in this condition. We will notify you in
          others will be produced for examination under oath                    writing of the date cancellation takes effect. This
          to the extent that it is within your power to do so;                  cancellation notice may be delivered to you, or
                                                                                mailed to you at your mailing address shown in the
     c.   to produce, if requested, the remains of the                          Declarations. Proof of mailing will be sufficient
          covered property; and                                                 proof of notice:

                                                                  4
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 33 of 40




          (1) When you have not paid the premium, we                   15. Non-Renewal. We may elect not to renew this policy.
                may cancel at any time by notifying you at                 We may do so by delivery to you, or mailing to you at
                least 10 days before the date cancellation                 your mailing address shown in the Declarations, written
                takes effect. This condition applies whether               notice. The notice will be mailed or delivered at least
                the premium is payable to us or to our agent               30 days before the expiration date of this policy. Proof
                or under any finance or credit plan.                       of mailing will be sufficient proof of notice.
          (2) When this policy has been in effect for less             16. Waiver or Change of Policy Provisions. A waiver or
                than 60 days and is not a renewal with us, we              change of any policy provision must be in writing by us
                may cancel for any reason. We may cancel                   to be valid. Our request for an appraisal or examination
                by notifying you at least 10 days before the               will not waive any of our rights.
                date cancellation takes effect.                        17. Liberalization Clause. If we adopt a revision which
          (3) When this policy has been in effect for 60                   would broaden coverage under this policy without
                days or more, or at any time if it is a renewal            additional premium within 60 days prior to or during the
                with us, we may cancel:                                    policy period, the broadened coverage will immediately
                (a) if there has been a material                           apply to this policy.
                     misrepresentation of fact which, if known         18. Newly Acquired Property.
                     to us, would have caused us not to issue              a. With respect to jewelry, furs, cameras and musical
                     this policy; or                                             instruments, we cover newly acquired property of a
                (b) if the risk has changed substantially                        class already covered. Coverage will not exceed
                     since the policy was issued.                                25% of the amount of insurance for that class of
                We may cancel this policy by notifying you at                    property or $10,000, whichever is less. You must:
                least 30 days before the date cancellation                       (1) report this newly acquired property to us
                takes effect.                                                          within 30 days of acquisition; and
          (4) When this policy is written for a period longer                    (2) pay the additional premium from the date
                than one year, we may cancel for any reason                            acquired.
                at anniversary. We may cancel by notifying                 b. With respect to fine arts, we cover newly acquired
                you at least 30 days before the date
                                                                                 property of this class if already covered. Coverage
                cancellation takes effect.                                       will not exceed 25% of the amount of insurance for
     c.   When this policy is cancelled by us, the premium                       this class. You must:
          for the period from the date of cancellation to the                    (1) report this newly acquired property to us
          expiration date will be refunded. When you
          request cancellation, the return premium will be                             within 30 days of acquisition; and
          based on our rules for such cancellation.                              (2) pay the additional premium from the date
     d.   Sometimes the return premium is not refunded                                 acquired.
          with the notice of cancellation or when this policy is       19. Intentional Acts. If you or any person insured under
          returned to us. In such cases, we will refund it                 this policy causes or procures a loss to property
          within a reasonable time after the date cancellation             covered under this policy for the purpose of obtaining
          takes effect.                                                    insurance benefits then this policy is void and we will
                                                                           not pay you or any other insured for this loss.

                                                  SPECIAL CONDITIONS
1.   Fine Arts. You agree that the covered property will be                a.   we agree to pay you the full value of the set as
     packed and unpacked by competent packers.                                  shown on the schedule; and
     We agree that the amount shown for each scheduled                     b.   you agree to surrender the remaining items of the
     item is the value of the item.                                             set to us.
     In case of the total loss of any item or items which are          2   Golfer's Equipment. Golfer's equipment includes golf
     part of a set:                                                        clubs, golf clothing and golf equipment (not watches,
                                                                   5
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 34 of 40




     jewelry and stock for sale) which are your property.                  b.   In case of loss the amount payable will be
     Your other clothing is covered while in a locker located                   determined as follows:
     in a building used in connection with the game of golf.                    (1) If loss is to a scheduled item we will pay no
                                                                                     more than the amount shown.
     Golf balls are covered only if loss is caused by fire or
     burglary. Burglary coverage applies only if the golf balls                 (2) If loss is to scheduled property described as
     are taken from within a building, room or locker by a                           pairs, strips, blocks, series, sheets, covers,
     person making unlawful entry by force. There must be                            frames, cards or the like, we will pay in the
     visible marks of forced entry upon the premises.                                event of total loss no more than the amount
                                                                                     shown. In the event of a partial loss we will
3.   Musical Instruments. You agree that no instrument                               pay no more than the cash market value of
     played for pay during the policy term will be covered.                          the whole set less the cash market value of
     This condition applies unless changed by endorsement                            the remainder at the time of loss. It is agreed
     and additional premium is paid at our current rates.                            that if the property is covered for less than the
4.   Silverware. Pens, pencils, flasks, smoking implements                           cash market value payment will be limited to
     or accessories or items of personal adornment are not                           the proportion that the amount of insurance
     covered as "Silverware".                                                        bears to the cash market value.
5.   Sports Equipment. In case of loss we will pay no                           (3) In all other cases of loss to covered property,
     greater proportion of the loss than the amount of                               we will pay no more than the actual cash
     insurance bears to the actual value of the property at                          market value of the property at the time of
     the time of loss.                                                               loss. Payment will not exceed $250 for:
6.   Stamp and Coin Collections.                                                     (a) one stamp, coin or other individual
                                                                                           article; or
     a. We cover:
                                                                                     (b) one pair, strip, block, series, sheet,
           (1) postage stamps and other philatelic property                                cover, frame, card or the like.
               owned by or in custody or control of the
               Insured. This includes the books, pages                          (4) We will not pay a greater proportion of a loss
               and/or mountings used; and                                            on unscheduled property than the amount of
                                                                                     insurance on that unscheduled property bears
           (2) rare and current coins, medals, paper money,                          to the cash market value at the time of loss.
               bank notes, tokens of money and other
               numismatic property owned by or in custody             7.   Cameras. You agree that no camera used for pay
               or control of the Insured. This includes coin               during the policy term will be covered. This condition
               albums, containers, frames, cards and display               applies unless changed by endorsement and additional
               cabinets in use with such collection.                       premium is paid at our current rates.

                                          OPTIONAL POLICY PROVISIONS
Each Optional Provision applies only as shown in the                            (1) divide the index on that date by the index as
Declarations or Extension Certificate.                                              of the effective date of the inflation coverage
Option I - Inflation Coverage.                                                      provision; then

1.   This option will apply only to those classes of property                   (2) multiply the resulting factor by the amount of
     which indicate in the schedule that "Inflation Coverage                        insurance applicable to the property covered.
     Applies".                                                             The limits of liability will not be reduced to less than the
2.   The amount of insurance applicable to those classes of                amounts shown in the schedule.
     property will be increased at the same rate as the                    b.   If during the term of this policy, you:
     increase in the inflation coverage index shown in the
                                                                                (1) change the amount of insurance on any
     Declarations.
                                                                                    property to which Inflation Coverage applies;
     a.   To find the limits on a given date:                                       or

                                                                  6
            Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 35 of 40




          (2) add property to which Inflation Coverage                 set, we agree to pay you the full amount of the value of such
              applies;                                                 pair or set as specified in the schedule (IN ACCORDANCE
          the effective date of this Inflation Coverage on that        WITH THE LOSS SETTLEMENT CONDITION). You agree
          property is changed to coincide with the effective           to surrender the remaining item or items of the pair or set to
          date of the change or addition.                              us.
Option Q - Broad Pair and Set Coverage. In the event of
the total loss of an item or items which are part of a pair or
         IN WITNESS WHEREOF, this Company has executed and attested these presents; but this policy shall not be valid
unless countersigned by the duly authorized Agent of this Company at the agency hereinbefore mentioned.



                                                    Secretary                                                      President


The Board of Directors, in accordance with Article VI(c) of this Company's Articles of Incorporation, may from time to time distribute
equitably to the holders of the participating policies issued by said Company such sums out of its earnings as in its judgment is proper.




                                                                  7
                       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 36 of 40




                                                                                                                                                  FE-7749
                                                                                                                                                   (10/93)

                                                      AMENDATORY ENDORSEMENT
                                                              (Florida)
CONDITIONS                                                                                  premium is payable to us or our agent or under any finance
                                                                                            or credit plan.
Suit Against Us, reference to “one year” is changed to “five years”.
                                                                                        (2) When this policy has been in effect for less than 90 days
Loss Payment is replaced with the following:                                                and is not a renewal with us, we may cancel for any reason.
   Loss Payment. We will adjust all losses with you. We will pay you                        We may cancel, for any reason other than nonpayment of
   unless some other person is named in the policy or is legally entitled                   premium, by notifying you at least 20 days before the date
   to receive payment. Loss will be payable:                                                cancellation takes effect. If we cancel because you have
                                                                                            not paid the premium, we will notify you at least 10 days
   a. 20 days after we receive your proof of loss and reach agreement                       before the date cancellation takes effect.
      with you; or
   b. 60 days after we receive your proof of loss and:                                  (3) When this policy has been in effect for 90 days or more, or
                                                                                            at any time if it is a renewal with us, we may cancel if there
          (1) there is an entry of a final judgment; or                                     has been a:
          (2) there is a filing of an appraisal award with us.                              (a) material misstatement;
Cancellation is replaced with the following:
                                                                                            (b) failure to comply with underwriting requirements estab-
   Cancellation.                                                                                lished by us within 90 days of the date this coverage
                                                                                                takes effect;
   a. You may cancel this policy at any time by notifying us in writing
      of the date cancellation is to take effect. We may waive the                          (c) substantial change in the risk covered by this policy; or
      requirement that the notice be in writing by confirming the date
      and time of cancellation to you in writing.                                           (d) cancellation by us of all policies for a given class of
   b. We may cancel this policy only for the reasons stated in this                             insureds.
      condition. We will notify you in writing of the date cancellation
      takes effect. This cancellation notice may be delivered to you,                       We may cancel this policy by notifying you at least 45 days
      or mailed to you at your mailing address shown in the Declara-                        before the date cancellation takes effect.
      tions. Proof of mailing shall be sufficient proof of notice:
                                                                                        (4) When this policy is written for a period longer than one year,
          (1) When you have not paid the premium, we may cancel at                          we may cancel at anniversary if there has been a:
              any time by notifying you at least 10 days before the date
              cancellation takes effect. This condition applies whether the                 (a) material misstatement;
FE-7749                                                          (CONTINUED ON REVERSE SIDE)                                              Printed in U.S.A.
(10/93)
                 Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 37 of 40




        (b) failure to comply with underwriting requirements estab-             When you request cancellation, the return premium will be
            lished by us within 90 days of the date this coverage               based on our rules for such cancellation. The return premium
            takes effect;                                                       may be less than a full pro rata refund. When we cancel, the
                                                                                return premium will be pro rata.
        (c) substantial change in the risk covered by this policy; or
                                                                            d. The return premium may not be refunded with the notice of
        (d) cancellation by us of all policies for a given class of            cancellation or when the policy is returned to us. In such cases,
            insureds.                                                          we will refund it within a reasonable time after the date cancel-
        We may cancel this policy by notifying you at least 45 days            lation takes effect.
        before the date cancellation takes effect.
                                                                        Non-Renewal, reference to “30 days” is changed to “45 days”.
c. When this policy is cancelled, the premium for the period from
   the date of cancellation to the expiration date will be refunded.    All other policy provisions apply.
                Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 38 of 40
                                                                                                        FE-3357
                                                                                                      Page 1 of 1


FE-3357 LOSS SETTLEMENT ENDORSEMENT
The following is added to the Loss Settlement provision of this policy:
    Any property we pay for or replace becomes our property.
FE-3357
                                 ©, Copyright, State Farm Mutual Automobile Insurance Company, 2014
       Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 39 of 40




                   LOCAL RULE 5.1C CERTIFICATION

      By signature below, counsel certifies that the foregoing pleading was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1C.

      Respectfully submitted this     26th day of March, 2021.

                                       SWIFT, CURRIE, McGHEE & HIERS

                                       /s/ Kristen M. Vigilant
                                       Rebecca E. Strickland
                                       Georgia Bar No. 358183
                                       Kristen M. Vigilant
                                       Georgia Bar No. 191460
                                       Attorneys for State Farm Florida
                                       Insurance Company

The Peachtree – Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                    Page 23 of 24
        Case 1:21-cv-00786-ELR Document 7 Filed 03/26/21 Page 40 of 40




                             CERTIFICATE OF SERVICE

      I hereby certify I have this day electronically filed the foregoing Certificate

with the Clerk of Court via the CM/ECF system, through which the Court will send

notification to the following attorney:

                                   Jamie B. Hernan, Esq.
                                The Hernan Law Firm, P.C.
                                   10896 Crabapple Road
                                  Roswell, Georgia 30075
                                  jamie@hernanfirm.com
                             Attorney for Plaintiff Lonnie Love

      This        26th day of March, 2021.

                                          SWIFT, CURRIE, McGHEE & HIERS

                                          /s/ Kristen M. Vigilant
                                          Rebecca E. Strickland
                                          Georgia Bar No. 358183
                                          Kristen M. Vigilant
                                          Georgia Bar No. 191460
                                          Attorneys for State Farm Florida
                                          Insurance Company

The Peachtree – Suite 300
1355 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com
      4816-1014-4738, v. 1




                                       Page 24 of 24
